DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 01/20/2022 have been fully considered but they are not persuasive.
Regarding claim 15, as to Applicant’s arguments, the Examiner respectfully submits that Applicant argued “By way of illustration and not of limitation, Fig.11 of the present application (reproduced below) shows an example where a mobile terminal 201 is permitted to establish a Bluetooth connection for cooperation with apparatus 101 only if the human presence sensor 127 detects existence of a person close to a front of the apparatus”.  However according to Fig. 4 of present application S411 apparatus 101 permits establishment of Wi-Fi if the human presence sensor 127 detects existence of the user.  The claim merely mentioned “cooperation”, in Miller Fig. 4 step 402 is clearly a request for cooperation, and the step 408 (also see [0013], [0041]) is clearly responsive to step 402, the human presence detection includes wireless detection i.e. audible, radio, or infrared that is capable of covering the front surrounding of the printer.  The claim fails to mention detecting only in the front area of the printer, further “capable of” is broad.  
Miller discloses the features (i) to send, to the communication apparatus (printer) via the peer-to-peer communication, a second request for cooperation with the direct connection if the detection in step 408 is Yes.    
Kang clearly discloses using Bluetooth protocol i.e. Bluetooth Low Energy (BLE) as initial/first connection for sending a first request for establishing BLE connection and a second request for establishing Wi-Fi (or classic Bluetooth) connection and for exchanging information needed for establishing the second connection i.e. the Wi-Fi (or classic Bluetooth) connection ([0315]-[0320], figures 4 and 21); this establishment of the second direct connection (i.e. the Wi-Fi connection) is clearly in line with Step 410 of Miller.  
For new claims 39-41, see office action below. 
Double Patenting rejection has been removed. 

Claim Objections
Claim 15 is objected to because of the following informalities:  in last line please use “a predetermined”.  Appropriate correction is required.  

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 15-17, 23-25, 27-29, 35-37, 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. “Miller” (US Pub 2013/0141756 A1) in view of Kang et al. “Kang” (US Pub 2014/0342670 A1), Kamath et al. “Kamath” (US Pub 2014/0355582 A1) and Tomida et al. “Tomida” (US Pub 2015/0271819 A1). 
claim 15, Miller discloses (figures 1 and 2) a communication system in which a mobile terminal (figure 2, device 102) and a communication apparatus (figure 2, printer 200) perform a communication, the system comprises, 
the mobile terminal (figure 2, device 102) comprising: 
a first Bluetooth communicator that performs a communication based on Bluetooth ([0033], figure 2, unit 202); and 
at least one controller configured to cause the first Bluetooth communicator to communicate to the communication apparatus (figure 2, printer 200) ([0033]: using Bluetooth; [0034]), and to send a first request to the communication apparatus ([0034], the mobile terminal seeks for the printer) and 
then send, to the communication apparatus via the Bluetooth communication ([0033]: Bluetooth), a second request for cooperation with the communication apparatus in close proximity ([0019], [0044], [0054], figure 4 step 402 as the second request, step 410 establish direct Wi-Fi connection as the predetermined process), and 
the communication apparatus (figure 2, printer 200) comprising: 
a second Bluetooth communicator ([0033]: Bluetooth, figure 2, peer-to-peer communicator on printer 200) that performs a communication based on Bluetooth; 
a human presence sensor capable of detecting existence of a person within a limited area which is provided close to a front of the communication apparatus for the cooperation ([0041], [0055], [0056], figure 4, steps 406, 408); and 
establish, in response to the receiving the first request, the Bluetooth communication between the second Bluetooth communicator and the first Bluetooth communicator ([0033], [0034] to establish peer-to-peer connection); 

prohibit, in accordance with the checked result, an execution of a predetermined process corresponding to the second request ([0056], figure 4, in step 408 if it’s “No”). 
Miller fails to explicitly mention using the Bluetooth communication as an initial/first connection for sending the first request and the second request; the mobile terminal comprising at least one controller configured to cause the first Bluetooth communicator to send, to the communication apparatus, a first request of a Bluetooth communication based on that a received advertising packet satisfies a predetermined condition; the communication apparatus comprising at least one controller configured to cause the second Bluetooth communicator to transmit advertising packets to a surrounding area intermittently.
In the same field of endeavor, Kang clearly discloses using Bluetooth protocol i.e. Bluetooth Low Energy (BLE) as initial/first connection for sending a first request for establishing BLE connection and a second request for establishing Wi-Fi (or classic Bluetooth) connection and for exchanging information needed for establishing the second connection i.e. the Wi-Fi (or classic Bluetooth) connection ([0315]-[0320], figures 4 and 21); the mobile terminal (figures 1 and 5, mobile terminal/first device 100) comprising at least one controller configured to cause the first Bluetooth communicator (BLE) to send, to the communication apparatus (figures 1 and 5, second device 200/advertiser), a first request of a Bluetooth communication (BLE) based on that a received advertising packet ([0315]-[0320], figures 4 and 21, transmit the first request in response to the received advertising packet for establishing BLE connection); the 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Kang into the art of Miller as to use BLE for establishing Wi-Fi connection as an alternative and/or to utilize the advantage of BLE for initial communication.   
Miller and Kang do not mention that a received advertising packet satisfies a predetermined condition. 
This teaching is disclosed by Kamath ([0068], [0070], figure 2, RSSI of advertisement packet satisfies a predetermined RSSI threshold (the predetermined condition)). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Kamath into the art of Miller as modified by Kang as to improve/secure the connection.    
Miller, Kang and Kamath do not mention to transmit advertising packets intermittently.  
This teaching is disclosed by Tomida ([0026], [0056], figure 4, advertising packets intermittently). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Tomida into the art of Miller as modified by Kang and Kamath as to improve discovery of the advertiser device.    

For claim 17, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 15, Miller discloses wherein the at least one controller of the communication apparatus is configured to permit the execution of the predetermined process, in a case where it is determined that the result of detection indicates that the existence of the person has been detected by the human presence sensor ([0056], figure 4, step 408 if it’s “Yes”, step 410). 
For claim 23, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 15, Miller discloses wherein the human presence sensor is a sensor using at least one of a temperature sensor, a magnetic sensor, an ultrasonic sensor, an optical sensor, a pyroelectric sensor and an infrared ray sensor ([0041] an infrared-location technique). 
For claim 24, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 15, Miller discloses wherein the human presence sensor is a sensor in which a plurality of sensors are combined with each other ([0041]). 
For claim 25, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 15, Miller discloses wherein the communication apparatus includes a printing device which forms an image on a sheet (figure 4, step 402, printer). 
claim 27, Miller discloses (figures 1 and 2) a method for a communication system including a mobile terminal (figure 2, device 102) having a first Bluetooth communicator ([0033]) and a communication apparatus (figure 2, printer 200) having a second Bluetooth communicator ([0033]) and a human presence sensor capable of detecting existence of a person ([0041], [0055], [0056]), the method comprising: 
sending to the second Bluetooth communicator, by the first Bluetooth communicator signals ([0033]: Bluetooth, [0034]), and sending a first request of communication ([0033], [0034] the mobile terminal seeks for the printer) and 
then sending to the second Bluetooth communicator, by the first Bluetooth communicator ([0033]: Bluetooth), a second request for cooperation with the communication apparatus in close proximity ([0019], [0044], [0054], figure 4 step 402 as the second request, step 410 establish direct Wi-Fi connection as the predetermined process); 
establishing, in response to the receiving the first request, the Bluetooth communication between the second Bluetooth communicator and the first Bluetooth communicator ([0033]: Bluetooth, [0034] to establish peer-to-peer connection); 
checking, in response to receiving the second request, a result of detection by the human presence sensor within a limited area which is provided close to a front of the communication apparatus for the cooperation ([0055], [0056], figure 4, step 408); and 
prohibiting, in accordance with the checked result, an execution of a predetermined process corresponding to the second request by the communication apparatus ([0056], figure 4, in step 408 if it’s “No”). 
Miller fails to explicitly mention using the Bluetooth communication as an initial/first connection for sending the first request and the second request; sending the first request of a Bluetooth communication based on that a received advertising packet satisfies a predetermined condition; transmitting, by the second Bluetooth communicator, advertising packets to a surrounding area intermittently. 
In the same field of endeavor, Kang clearly discloses using Bluetooth protocol i.e. Bluetooth Low Energy (BLE) as initial/first connection for sending the first request for establishing BLE connection and the second request for establishing Wi-Fi (or classic Bluetooth) connection and for exchanging information needed for establishing the second connection i.e. the Wi-Fi (or classic Bluetooth) connection ([0315]-[0320], figures 4 and 21); the mobile terminal (figures 1 and 5, mobile terminal/first device 100) for sending the first request of a Bluetooth communication (BLE) based on a received advertising packet ([0315]-[0320], figures 4 and 21, transmit the first request in response to the received advertising packet for establishing BLE connection); the communication apparatus (figures 1 and 5, second device 200/advertiser) for transmitting, by the second Bluetooth communicator (BLE), advertising packets to a surrounding area ([0315]-[0320], figures 4 and 21).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Kang into the art of Miller as to use BLE for establishing Wi-Fi connection as an alternative and/or to utilize the advantage of BLE for initial communication.      
Miller and Kang do not mention that a received advertising packet satisfies a predetermined condition. 
Kamath ([0068], [0070], figure 2, RSSI of advertisement packet satisfies a predetermined RSSI threshold (the predetermined condition)). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Kamath into the art of Miller as modified by Kang as to improve/secure the connection.    
Miller, Kang and Kamath do not mention to transmit advertising packets intermittently.  
This teaching is disclosed by Tomida ([0026], [0056], figure 4, advertising packets intermittently). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Tomida into the art of Miller as modified by Kang and Kamath as to improve discovery of the advertiser device.    
For claim 28, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 27, Miller discloses wherein the method is configured to prohibit the execution of the predetermined process, in a case where it is determined that the result of detection indicates that the existence of the person has not been detected by the human presence sensor ([0056], figure 4, in step 408 if it’s “No”).  
For claim 29, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 27, Miller discloses wherein the method is configured to permit the execution of the predetermined process, in a case where it is determined that 
For claim 35, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 27, Miller discloses wherein the human presence sensor is a sensor using at least one of a temperature sensor, a magnetic sensor, an ultrasonic sensor, an optical sensor, a pyroelectric sensor and an infrared ray sensor ([0041] an infrared-location technique). 
For claim 36, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 27, Miller discloses wherein the human presence sensor is a sensor in which a plurality of sensors are combined with each other ([0041]). 
For claim 37, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 27, Miller discloses wherein the communication apparatus includes a printing device which forms an image on a sheet (figure 4, step 402, printer).  
For claim 39, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in Claim 15, Kang discloses sending a second request via Bluetooth (BLE) for establishing Wi-Fi direct connection.  Thus Miller discloses wherein the at least one controller of the mobile terminal is further configured to cause the first peer-to-peer communicator to send, to the communication apparatus (printer) via the peer-to-peer communication, a third request (Fig. 4 step 402) for cooperation with the communication apparatus, and wherein the at least one controller of the communication apparatus (printer) is further configured to perform, in response to receiving the third request (step 402), a predetermined process corresponding to the third request regardless of the checked result ([0054], Fig. 4 step 404).  

For claim 40, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in Claim 39, Miller discloses wherein the second request and the third request are requests having different information from each other (said request for Wi-Fi connection establishment and the request in said step 402).  

8.	Claims 18-22 and 30-34 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. “Miller” (US Pub 2013/0141756 A1) as modified by Kang et al. “Kang” (US Pub 2014/0342670 A1), Kamath et al. “Kamath” (US Pub 2014/0355582 A1) and Tomida et al. “Tomida” (US Pub 2015/0271819 A1), further in view of Kusakari (US Pub 2008/0307514 A1).  
For claim 18, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 15, Miller discloses wherein the at least one controller of the communication apparatus is configured to cause the second Bluetooth communicator to communicate with the first Bluetooth communicator ([0033] Bluetooth), for establishing Wi-Fi connection if it is determined that the result of detection indicates that the existence of the person has been detected by the human presence sensor (figure 4 step 410, figure 5 step 508, [0059]-[0063]). 

In the same field of endeavor, Kusakari discloses a wireless system ([0054], [0071]) comprising a client device transmits a request for establishing wireless connection of service ([0049]), and an access point, in response to the received request, configured to transmit connection rejection information (notice of access denial) if it is determined that the result of detection indicates that the existence of the person has not been detected in a predetermined location (figure 6 step S40, [0062], [0063]).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Kusakari into the art of Miller as modified by Kang, Kamath and Tomida as to improve communication with a response to the user device whether it’s access permission or denial.  
For claim 19, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 15, Miller discloses wherein the at least one controller of the communication apparatus is configured to cause the second Bluetooth communicator to communicate with the first Bluetooth communicator (peer-to-peer connection), for establishing Wi-Fi connection if it is determined that the result of detection indicates that the existence of the person has been detected by the human presence sensor (figure 4 step 410, figure 5 step 508, [0059]-[0063]). 
 But fails to disclose to transmit connection information if it is determined that the result of detection indicates that the existence of the person has not been detected by the human presence sensor.  
Kusakari discloses a wireless system ([0054], [0071]) comprising a client device transmits a request for establishing wireless connection of service ([0049]), and an access point, in response to the received request, configured to transmit connection information (notice of access denial) if it is determined that the result of detection indicates that the existence of the person has not been detected in a predetermined location (figure 6 steps S39, S40, [0062], [0063]).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Kusakari into the art of Miller as modified by Kang, Kamath and Tomida as to improve communication with a response to the user device whether it’s access permission or denial.  
For claim 20, Miller in combination with Kang, Kamath, Tomida and Kusakari substantially teaches the limitation in claim 19, Kang discloses wherein the connection information includes at least SSID (Kang: [0319]-[0320], figure 21).  
 Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Kang into the art of Miller as modified by Kang, Kamath, Tomida and Kusakari as to effectively establish Wi-Fi connection.   
For claim 21, Miller in combination with Kang, Kamath, Tomida and Kusakari substantially teaches the limitation in claim 19, Kang discloses wherein the at least one controller of the communication apparatus is configured to establish a wireless LAN communication between the communication apparatus and the mobile terminal, based on the connection information (Kang: [0315]-[0320], figures 4 and 21).  

For claim 22, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 15, but fails to disclose wherein a designation on whether to perform the prohibition in accordance with the checked result is able to be accepted. 
In the same field of endeavor, Kusakari discloses a wireless system ([0054], [0071]) comprising a client device transmits a request for establishing wireless connection of service ([0049]), and an access point, in response to the received request, configured to transmit connection information (notice of access permission/denial) if it is determined that the result of detection indicates that the existence of the person has or not been detected in a predetermined location (figure 6 steps S39, S40, [0062], [0063]), wherein a designation (the notice of access permission/denial designated to the requesting client) on whether to perform the prohibition in accordance with the checked result is able to be accepted.  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Kusakari into the art of Miller as modified by Kang, Kamath and Tomida as to improve communication with a response to the user device whether it’s access permission or denial.  
For claim 30, since it is the method claim of claim 18 and has the similar limitation, so it’s rejected under the same basis as claim 18 set forth above.  

For claim 32, since it is the method claim of claim 20 and has the similar limitation, so it’s rejected under the same basis as claim 20 set forth above.  
For claim 33, since it is the method claim of claim 21 and has the similar limitation, so it’s rejected under the same basis as claim 21 set forth above.  
For claim 34, since it is the method claim of claim 22 and has the similar limitation, so it’s rejected under the same basis as claim 22 set forth above.  

9.	Claims 26 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. “Miller” (US Pub 2013/0141756 A1) as modified by Kang et al. “Kang” (US Pub 2014/0342670 A1), Kamath et al. “Kamath” (US Pub 2014/0355582 A1) and Tomida et al. “Tomida” (US Pub 2015/0271819 A1), further in view of Okigami (US Pub 2013/0267277 A1).  
For claim 26, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 15, but fails to disclose wherein the communication apparatus includes a reading device which reads a document. 
This teaching is disclosed by Okigami ([0085]: Further, the digital multi-function peripheral 1 may transmit to the mobile phone 2 data of a document image scanned by a scanner which the digital multi-function peripheral 1 has). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Okigami into 
For claim 38, Miller in combination with Kang, Kamath and Tomida substantially teaches the limitation in claim 27, but fails to disclose wherein the communication apparatus includes a reading device which reads a document.  
This teaching is disclosed by Okigami ([0085]: Further, the digital multi-function peripheral 1 may transmit to the mobile phone 2 data of a document image scanned by a scanner which the digital multi-function peripheral 1 has). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the selection techniques of Okigami into the art of Miller as modified by Kang, Kamath and Tomida as to improve functionality of the peripheral.  

Allowable Subject Matter
10.	Claim 41 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
March 16, 2022


/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643